Case 8:21-cv-00096-JVS-DFM Document 1-2 Filed 01/15/21 Page 1 of 19 Page ID #:12




                                Exhibit A
         Declaration of William V. O'Connor in Support of Removal

                                                                Exhibit A, Page 000004
Case 8:21-cv-00096-JVS-DFM Document 1-2 Filed 01/15/21 Page 2 of 19 Page ID #:13




                                                                Exhibit A, Page 000005
Case 8:21-cv-00096-JVS-DFM Document 1-2 Filed 01/15/21 Page 3 of 19 Page ID #:14




                                                                Exhibit A, Page 000006
Case 8:21-cv-00096-JVS-DFM Document 1-2 Filed 01/15/21 Page 4 of 19 Page ID #:15




                                                                Exhibit A, Page 000007
Case 8:21-cv-00096-JVS-DFM Document 1-2 Filed 01/15/21 Page 5 of 19 Page ID #:16




                                                                Exhibit A, Page 000008
Case 8:21-cv-00096-JVS-DFM Document 1-2 Filed 01/15/21 Page 6 of 19 Page ID #:17




                                                                Exhibit A, Page 000009
Case 8:21-cv-00096-JVS-DFM Document 1-2 Filed 01/15/21 Page 7 of 19 Page ID #:18




                                                                Exhibit A, Page 000010
Case 8:21-cv-00096-JVS-DFM Document 1-2 Filed 01/15/21 Page 8 of 19 Page ID #:19




                                                                Exhibit A, Page 000011
Case 8:21-cv-00096-JVS-DFM Document 1-2 Filed 01/15/21 Page 9 of 19 Page ID #:20




                                                                Exhibit A, Page 000012
Case 8:21-cv-00096-JVS-DFM Document 1-2 Filed 01/15/21 Page 10 of 19 Page ID #:21




                                                                Exhibit A, Page 000013
Case 8:21-cv-00096-JVS-DFM Document 1-2 Filed 01/15/21 Page 11 of 19 Page ID #:22




                                                                Exhibit A, Page 000014
Case 8:21-cv-00096-JVS-DFM Document 1-2 Filed 01/15/21 Page 12 of 19 Page ID #:23




                                                                Exhibit A, Page 000015
Case 8:21-cv-00096-JVS-DFM Document 1-2 Filed 01/15/21 Page 13 of 19 Page ID #:24




                                                                Exhibit A, Page 000016
Case 8:21-cv-00096-JVS-DFM Document 1-2 Filed 01/15/21 Page 14 of 19 Page ID #:25




                                                                Exhibit A, Page 000017
Case 8:21-cv-00096-JVS-DFM Document 1-2 Filed 01/15/21 Page 15 of 19 Page ID #:26




                                                                Exhibit A, Page 000018
Case 8:21-cv-00096-JVS-DFM Document 1-2 Filed 01/15/21 Page 16 of 19 Page ID #:27




                                                                Exhibit A, Page 000019
Case 8:21-cv-00096-JVS-DFM Document 1-2 Filed 01/15/21 Page 17 of 19 Page ID #:28




                                                                Exhibit A, Page 000020
Case 8:21-cv-00096-JVS-DFM Document 1-2 Filed 01/15/21 Page 18 of 19 Page ID #:29




                                                                Exhibit A, Page 000021
Case 8:21-cv-00096-JVS-DFM Document 1-2 Filed 01/15/21 Page 19 of 19 Page ID #:30




                                                                Exhibit A, Page 000022
